DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 13-15 and 17-33 are pending.
Claims 13-15 and 17-33 are rejected.
Claim Interpretation
The limitation of a pairwise alignment in claim 13 is interpreted in light of the specification at page 24 as being an alignment of one sequence to another.
The limitation of “variant state” in claims 13, 15, and 18 is not defined in the specification and in interpreted as a variant relative to a reference as defined in claim 13.
The closest prior art is Simpson et al. (Genome Research vol. 19, pages 1117-1123 (2009) cited in the Information Disclosure Statement received 25 June 2020. Simpson et al. shows on pages 1118-1119 and Table 3 and Figure 1 analysis of sequence read data from a human individual, generating contigs of the sequence reads, and a confirmatory alignment of the contigs to a human reference genome. Results of the analysis of the contig to reference alignment shows indels, as summarized in Figure 1. Simpson et al. does not show alignment of reads to contigs to generate read to reference descriptions of mutations from the read to contig alignment as recited in independent claims 13 and 23.
The limitation in independent claims 13 and 23 of aligning contigs to a reference genome is too complex to be practical to be performed in the human mind and that limitation consequently does not recite a mental process grouping of an abstract idea. The limitation in claims 13 and 23 of aligning contigs to a reference genome is considered to be an additional 
Claim Rejections - 35 USC § 112
The rejection of claim 16 under 35 U.S.C. 112(d) in the Office action mailed 23 August 2021 is withdrawn in view of the cancellation of claim 16 in the amendment received 22 November 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15 and 17-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 5 of U.S. Patent No. 8,209,130 in view of Li et al. 2009a (Bioinformatics vol. 25, pages 1754-1760 (2009) cited in the Information Disclosure Statement received 25 June 2021) in view of Li et al. 2009b (Bioinformatics vol. 25, pages 2078-2079 (2009) cited in the Information Disclosure Statement received 25 June 2020) in view of Li et al. 2010 (Bioinformatics vol. 26, pages 589-595 (2010) received in the Information Disclosure Statement received 20 January 2021) in view of Flicek et al. (Nature Methods Supplement vol. 6, pages S6-S12 (2009)) in view of Danecek et al. (Bioinformatics vol. 27 pages 2156-2158 (2011)) in view of Thorne et al. (Journal of Molecular Evolution vol. 33, pages 114-124 (1991)).
The issued claims differ from the instant claims by not showing the limitations of use of computer systems and computer memory to store sequence data (instant claims 13-15, 17-22, and 24-33), generic Burrows-Wheeler Aligner (BWA) (instant claim 14), BWA-short (instant 
Li et al. 2009a shows the BWA-short alignment algorithm (which uses a Burrows-Wheeler transform) on pages 1754-1756, use of computers and computer programs throughout, use of computer memory to store sequence data on pages 1756-1757.
Li et al. 2009b shows file formats to store sequences and aligned sequence data termed BAM and CIGAR.
Li et al. 2010 shows the BWA-long alignment algorithm on pages 590-591 (termed BWA-SW as noted in the specification at page 28) and shows that BWA-SW uses a step of Smith-Waterman alignment on page 591.
Flicek et al. reviews sequence assembly from sequence reads, and shows Burrows-Wheeler transform methods on pages S8-S9 for alignment of sequences and a de Bruijn graph assembly method to assemble sequences on pages S9-S11 and Figure 3.
Danecek et al. shows the variant call format (VCF), exemplified at Figure 1, for storing variant sequence data.
Thorne et al. shows a statistical measure of the likelihood of a correct alignment of two sequences in the abstract. Thorne et al. shows details of the statistical measure of likelihood on pages 115-120.
.
Claims 13-15 and 17-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 8,738,300 in view of Li et al. 2009a (Bioinformatics vol. 25, pages 1754-1760 (2009) cited in the Information Disclosure Statement received 25 June 2021) in view of Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008) in view of Li et al. 2009b (Bioinformatics vol. 25, pages 2078-2079 (2009) cited in  in view of Thorne et al. (Journal of Molecular Evolution vol. 33, pages 114-124 (1991)).
The issued claims differ from the instant claims by showing an apparatus that executes a method of aligning and comparing sequences and not showing the limitations of sequencing DNA, generic Burrows-Wheeler Aligner (BWA) (instant claim 14), BWA-short (instant claims 29-33) and BWA-long (instant claims 26-28) alignment algorithms, use of de-Bruijn graph assembly (instant claim 14), Variant Call Format (VCF) (instant claim 22) , Binary Alignment Map (BAM) (instant claim 27, 28, and 30-33), and Concise Idiosyncratic Gapped Alignment Report (CIGAR) (instant claims 20, 28, and 31-33) file formats, the Smith-Waterman alignment algorithm (instant claim 19), and determination of alignment likelihood scores (instant claims 1 and 18).
Shendure et al. reviews next generation sequencing. Shendure et al. shows on pages 1136-1139 and figures 1-3 next generation sequencing techniques.
Li et al. 2009a shows the BWA-short alignment algorithm (which uses a Burrows-Wheeler transform) on pages 1754-1756, use of computers and computer programs throughout, use of computer memory to store sequence data on pages 1756-1757.
Li et al. 2009b shows file formats to store sequences and aligned sequence data termed BAM and CIGAR.

Flicek et al. reviews sequence assembly from sequence reads, and shows Burrows-Wheeler transform methods on pages S8-S9 for alignment of sequences and a de Bruijn graph assembly method to assemble sequences on pages S9-S11 and Figure 3.
Danecek et al. shows the variant call format (VCF), exemplified at Figure 1, for storing variant sequence data.
Thorne et al. shows a statistical measure of the likelihood of a correct alignment of two sequences in the abstract. Thorne et al. shows details of the statistical measure of likelihood on pages 115-120.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use next generation sequencing techniques to generate the sequence data because Shendure et al. provides guidance to use next generation sequencing procedures. It would have been further obvious to use the apparatus of the issued claims to execute a method of aligning and comparing sequences because the apparatus of the issued claims is programmed to execute a method of aligning and comparing sequences. It would have been further obvious to use the BWA-short alignment algorithm because Li et al. 2009a provides guidance to use computer programs to align sequences using the BWA-short alignment algorithm. It would have been further obvious alternatively use the BWA-long alignment algorithms because Li et al. 2010 provides guidance to do so. It would have been further obvious to use de-Bruijn graph assembly in combination with a Burrows-Wheeler aligner because Li et al. 2009a and Li et al. 2010 provide guidance to use Burrows-Wheeler aligners and Flicek et al. provides guidance to .
Claims 13-15 and 17-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,604,799 in view of Li et al. 2009a (Bioinformatics vol. 25, pages 1754-1760 (2009) cited in the Information Disclosure Statement received 25 June 2021) in view of Li et al. 2009b (Bioinformatics vol. 25, pages 2078-2079 (2009) cited in the Information Disclosure Statement received 25 June 2020) in view of Li et al. 2010 (Bioinformatics vol. 26, pages 589-595 (2010) received in the Information Disclosure Statement received 20 January 2021) in view of Flicek et al. (Nature Methods Supplement vol. 6, pages S6-S12 (2009)) in view of Danecek et al. (Bioinformatics vol. 27 pages 2156-2158 (2011)) in view of Thorne et al. (Journal of Molecular Evolution vol. 33, pages 114-124 (1991)).
The issued claims differ from the instant claims by not showing the limitations of generic Burrows-Wheeler Aligner (BWA) (instant claim 14), BWA-short (instant claims 29-33) and BWA-long (instant claims 26-28) alignment algorithms, use of de-Bruijn graph assembly (instant claim 14), Variant Call Format (VCF) (instant claim 22) , Binary Alignment Map (BAM) (instant claim 27, 28, and 30-33), and Concise Idiosyncratic Gappped Alignment Report 
Li et al. 2009a shows the BWA-short alignment algorithm (which uses a Burrows-Wheeler transform) on pages 1754-1756, use of computers and computer programs throughout, use of computer memory to store sequence data on pages 1756-1757.
Li et al. 2009b shows file formats to store sequences and aligned sequence data termed BAM and CIGAR.
Li et al. 2010 shows the BWA-long alignment algorithm on pages 590-591 (termed BWA-SW as noted in the specification at page 28) and shows that BWA-SW uses a step of Smith-Waterman alignment on page 591.
Flicek et al. reviews sequence assembly from sequence reads, and shows Burrows-Wheeler transform methods on pages S8-S9 for alignment of sequences and a de Bruijn graph assembly method to assemble sequences on pages S9-S11 and Figure 3.
Danecek et al. shows the variant call format (VCF), exemplified at Figure 1, for storing variant sequence data.
Thorne et al. shows a statistical measure of the likelihood of a correct alignment of two sequences in the abstract. Thorne et al. shows details of the statistical measure of likelihood on pages 115-120.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the BWA-short alignment algorithm because Li et al. 2009a provides guidance to use computer programs to align sequences using the BWA-short alignment algorithm. It would have been further obvious to alternatively use the BWA-long alignment .
Claims 13-15 and 17-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 15, and 16 of U.S. Patent No. 11,149,308 in view of Li et al. 2009a (Bioinformatics vol. 25, pages 1754-1760 (2009) cited in the Information Disclosure Statement received 25 June 2021) in view of Li et al. 2009b (Bioinformatics vol. 25, pages 2078-2079 (2009) cited in the Information Disclosure Statement received 25 June 2020) in view of Li et al. 2010 (Bioinformatics vol. 26, pages 589-595 (2010) received in the Information Disclosure Statement received 20 January 2021) in view of Flicek et al. (Nature Methods Supplement vol. 6, pages S6-S12 (2009)) in view of Danecek et al. (Bioinformatics vol. 27 pages 2156-2158 (2011)) in view of Thorne et al. (Journal of Molecular Evolution vol. 33, pages 114-124 (1991)).
The issued claims differ from the instant claims by not showing the limitations of generic Burrows-Wheeler Aligner (BWA) (instant claim 14), BWA-short (instant claims 29-33) and 
Li et al. 2009a shows the BWA-short alignment algorithm (which uses a Burrows-Wheeler transform) on pages 1754-1756, use of computers and computer programs throughout, use of computer memory to store sequence data on pages 1756-1757.
Li et al. 2009b shows file formats to store sequences and aligned sequence data termed BAM and CIGAR.
Li et al. 2010 shows the BWA-long alignment algorithm on pages 590-591 (termed BWA-SW as noted in the specification at page 28) and shows that BWA-SW uses a step of Smith-Waterman alignment on page 591.
Flicek et al. reviews sequence assembly from sequence reads, and shows Burrows-Wheeler transform methods on pages S8-S9 for alignment of sequences and a de Bruijn graph assembly method to assemble sequences on pages S9-S11 and Figure 3.
Danecek et al. shows the variant call format (VCF), exemplified at Figure 1, for storing variant sequence data.
Thorne et al. shows a statistical measure of the likelihood of a correct alignment of two sequences in the abstract. Thorne et al. shows details of the statistical measure of likelihood on pages 115-120.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the BWA-short alignment algorithm because Li et al. 2009a provides guidance to use computer programs to align sequences using the BWA-short alignment .
Claims 13-15 and 17-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,155,863 in view of Li et al. 2009a (Bioinformatics vol. 25, pages 1754-1760 (2009) cited in the Information Disclosure Statement received 25 June 2021) in view of Li et al. 2010 (Bioinformatics vol. 26, pages 589-595 (2010) received in the Information Disclosure Statement received 20 January 2021) in view of Flicek et al. (Nature Methods Supplement vol. 6, pages S6-S12 (2009)) in view of Danecek et al. (Bioinformatics vol. 27 pages 2156-2158 (2011)) in view of Thorne et al. (Journal of Molecular Evolution vol. 33, pages 114-124 (1991)).
The issued claims differ from the instant claims by not showing the limitations of generic Burrows-Wheeler Aligner (BWA) (instant claim 14), BWA-short (instant claims 29-33) and 
Li et al. 2009a shows the BWA-short alignment algorithm (which uses a Burrows-Wheeler transform) on pages 1754-1756, use of computers and computer programs throughout, use of computer memory to store sequence data on pages 1756-1757.
Li et al. 2010 shows the BWA-long alignment algorithm on pages 590-591 (termed BWA-SW as noted in the specification at page 28) and shows that BWA-SW uses a step of Smith-Waterman alignment on page 591.
Flicek et al. reviews sequence assembly from sequence reads, and shows Burrows-Wheeler transform methods on pages S8-S9 for alignment of sequences and a de Bruijn graph assembly method to assemble sequences on pages S9-S11 and Figure 3.
Danecek et al. shows the variant call format (VCF), exemplified at Figure 1, for storing variant sequence data.
Thorne et al. shows a statistical measure of the likelihood of a correct alignment of two sequences in the abstract. Thorne et al. shows details of the statistical measure of likelihood on pages 115-120.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the BWA-short alignment algorithm because Li et al. 2009a provides guidance to use computer programs to align sequences using the BWA-short alignment algorithm. It would have been further obvious to alternatively use the BWA-long alignment algorithms because Li et al. 2010 provides guidance to do so. It would have been further obvious .
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
The applicants state not all pending claims recite limitations shown in the cited references. The argument is not persuasive because all claims are obvious over the combination of cited references. The rejections have been rewritten to point to particular claims that have limitations shown in the cited references. The applicants state that use of BWA short and BWA long file formats at the same time are not obvious. The argument is not persuasive because it is obvious to substitute one known element for another to obtain predictable results and use of either BWA short or BWA long would only require substituting art-recognized file formats for sequence data. The applicants state that use of a VCF or BAM file format at the same time is not taught by the cited references. The argument is not persuasive because it is obvious to substitute one known element for another to obtain predictable results and use of either VCF or BAM file formats would only require substituting art-recognized file formats for sequence data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.